     Case: 4:20-cv-01473-HEA Doc. #: 7 Filed: 10/14/20 Page: 1 of 6 PageID #: 342




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI

BUSEY BANK, an Illinois banking                     )
corporation,                                        )
                                                    )
                                 Plaintiff,         )
                                                    )
v.                                                  )    Case No.: 4:20-cv-01473-HEA
                                                    )
BENJA INCORPORATED,                                 )
                                                    )
and                                                 )
                                                    )
ANDREW J. CHAPIN,                                   )
                                                    )
                                 Defendants.        )

                          EMERGENCY MOTION FOR EXPEDITED
                        HEARING ON VERIFIED EXPEDITED MOTION
                        FOR APPOINTMENT OF GENERAL RECEIVER

         Plaintiff Busey Bank (“Plaintiff” or the “Bank”), by and through its undersigned counsel,

requestfully requests that this Court set an expedited hearing on its Verified Expedited Motion

for Appointment of General Receiver (the “Motion”) filed in this action, and in support thereof

states as follows:

                                         Procedural History

         1.       On October 9, 2020, the Bank filed a Verified Petition (the “Petition”) against

Defendants Benja Incorporated (“Benja”) and Andrew J. Chapin (“Chapin”) in the Circuit Court

of St. Louis County, Missouri (the “Circuit Court”), Case No. 20SL-CC05024, seeking, among

other things, the appointment of a general receiver for Benja and the Collateral1 identified in the

Petition.


         1
             Capitalized terms herein shall have the same meaning as ascribed to them in Plaintiff’s
Petition.


75085970.1
  Case: 4:20-cv-01473-HEA Doc. #: 7 Filed: 10/14/20 Page: 2 of 6 PageID #: 343




         2.    Along with the Petition, the Bank filed the Motion and supporting affidavits,

including the Affidavit of Joe Alouf (the “Alouf Affidavit”). Defendants were served with the

Bank’s filings on October 9, 2020.

         3.    As set forth in the Alouf Affidavit, Chapin, both individually and on behalf of

Benja, has committed (and continues to commit) a substantial and ongoing fraud against the

Bank, other lenders, and investors.

         4.    Given the exingicies involved, the Bank sought an expedited hearing on the

Motion before the Honorable Nancy McLaughlin of the Circuit Court, who was assigned to the

cause. Judge McLaughlin set the expedited hearing on Tuesday, October 13, 2020, at 9:00 a.m.

         5.    On October 12, 2020, the day before the scheduled hearing, Defendants, through

counsel Ryan J. Mason, filed an Application for Change of Judge pursuant to Missouri State

Court Rule 51.05, seeking to have the case reassigned to a different judge.

         6.    On October 13, 2020, Judge McLaughlin granted the Application for Change of

Judge.

         7.    Immediately thereafter, Chief Judge Michael Burton of the Circuit Court agreed

to hear the Motion on an expedited basis and set the hearing for 4:00 p.m. yesterday.

         8.    Shortly before Judge Burton was to hear the Motion, Defendants, through counsel

Ryan J. Mason, filed a Notice of Removal which removed this cause to this Court.

                                Grounds for Expedited Hearing

         9.    As was the case with Judges McLauglin and Burton in the Circuit Court, the Bank

seeks an expedited hearing on the Motion by this Court. Just cause exists to hold an expedited

hearing, including:

               a.     The Bank’s counsel recently learned from Brian Buster, counsel for



                                                2
75085970.1
  Case: 4:20-cv-01473-HEA Doc. #: 7 Filed: 10/14/20 Page: 3 of 6 PageID #: 344




         Thomas Goode III (the former Chief Technology Officer of Benja) that Chapin recently

         acquired from Mr. Goode the administrative control over Benja’s email accounts at

         Google, that Chapin may have deleted incriminating emails from the accounts, and that

         pursuant to the default Google document retention settings, any deleted emails may no

         longer be recoverable at Google on or after October 18, 2020;

                 b.      Chapin submitted a materially false financial statement of Benja to a

         lender, E-Revshare Core, LLC d/b/a Empowerment Capital (“Empowerment”), in

         connection with a $1 million loan made by Empowerment to Benja (see Alouf Affidavit,

         at ¶ 13);

                 c.      Chapin altered bank account statements for a deposit account of Benja

         maintained at the Bank to falsely reflect that Benja had hundreds of thousands or millions

         of dollars on deposit in the Bank account, which Chapin presented to Empowerment,

         other creditors and investors (see Alouf Affidavit, at ¶¶ 34-36; Exhibit C to Alouf

         Affidavit);

                 d.      Chapin executed and delivered to the Bank borrowing base certificates

         from March to July 2020 reflecting accounts receivable totaling between $4.7 million to

         $6 million, which are inaccurate as the actual Bank statements do not reflect any deposits

         made to the Bank account from the purported customers appearing in the borrowing base

         certificates indicating that the accounts receivable are real (see Alouf Affidavit, at ¶ 37;

         Motion, ¶ 5);

                 e.      Chapin has caused Benja to open a separate account at JPMorgan Chase

         Bank (“Chase”), which is not permitted under the Bank’s loan documents, through which

         he has caused Benja to engage in suspicious transfers in furtherance of his fraud (see



                                                  3
75085970.1
  Case: 4:20-cv-01473-HEA Doc. #: 7 Filed: 10/14/20 Page: 4 of 6 PageID #: 345




         Alouf Affidavit, at ¶¶ 38-39);

                f.      Chapin has caused Benja to distribute approximately $4.6 million to a

         company called the Taco Corporation of America, apparently in repayment of purported

         equity interests in the company2 (see Alouf Affidavit, ¶ 38);

                g.      Chapin has been attempting to gain control over the Benja account at

         Chase since he rescinded his resignations (see Alouf Affidavit, at ¶ 40);

                h.      At the insistence of investors and Benja’s former counsel, Chapin agreed

         to resign as CEO and Director of Benja and appoint a new sole Director for the company

         and Mr. Alouf as Interim President, but immediately thereafter reversed course and

         rescinded his resigations and the appointment of the new Director and Interim President,

         based on his authority as purported majority shareholder. However, it is not clear what

         corporate authority Chapin has and what percentage ownership he has in Benja (see

         Alouf Affidavit, at ¶¶ 28-30, 32);

                i.      Chapin’s actions have caused three different law firms to resign in quick

         succession (see Alouf Affidavit, at ¶¶ 26, 32, 41); and

                j.      Chapin caused a fictious email account to be created in the Benja email

         domain for a purported chief financial officer and sent emails to lenders and investors on

         behalf of the purported CFO without her knowledge or consent (see Alouf Affidavit, at ¶

         11). Since the filing of the Petition, Motion and Alouf Affidavit, the Bank has learned

         that Chapin has impersonated an attorney at Armstrong Teasdale by sending fake emails




         2
        Upon information and belief, the original investment of Taco Corporation of America
may have been as small as $200,000 - $400,000.

                                                  4
75085970.1
    Case: 4:20-cv-01473-HEA Doc. #: 7 Filed: 10/14/20 Page: 5 of 6 PageID #: 346




         under her name in furtherance of his fraudulent schemes.3 A recent email exchange

         between the attorney and one of Benja’s directors reflecting Chapin’s actions is attached

         hereto as Exhibit A.

         10.     In order to stop Chapin’s ongoing fraud on behalf of Benja to the detriment of the

Bank, other lenders and investors, and to preserve the Benja emails and other documents at

Google, and otherwise, and to preserve any funds of Benja at Chase, the immediate appointment

of a Receiver for Benja and the Collateral is necessary.

         11.     The Bank is entitled to the immediate appointment of a Receiver for Benja and

the Collateral pursuant to RSMo. §515.500 et seq. (known as the Missouri Commercial

Receivership Act), and the terms of the Bank’s loan documents.

         12.     Because Defendants are represented by counsel and were served with the Motion,

Petition and supporting Affidavits five days ago, they have had ample time to prepare to respond

to the Motion and therefore will not be prejudiced by the Motion being heard on an expedited

basis.

         WHEREFORE, Plaintiff respectfully requests that this Court enter an order:

         A.      Scheduling an expedited hearing on the Motion at the earliest time convenient to

the Court; and

         B.      Granting such other and further relief as the Court deems just and proper.




3
  The “DocuSign email” attached to Exhibit A makes it appear that attorney Jennifer Byrne
“copied” herself at jbyrne@armstrongteasdalemail.com, which is an email domain that does not
currently exist.      Jennifer Byrne’s actual email address at Armstrong Teasdale is
jbyrne@atllp.com.


                                                  5
75085970.1
  Case: 4:20-cv-01473-HEA Doc. #: 7 Filed: 10/14/20 Page: 6 of 6 PageID #: 347




                                      POLSINELLI PC


                                      By: /s/ Michael A. Campbell
                                          MICHAEL A. CAMPBELL (#35392)
                                          mcampbell@polsinelli.com
                                          NICHOLAS A. GRIEBEL (#69104)
                                          ngriebel@polsinelli.com
                                          100 South Fourth Street, Suite 1000
                                          St. Louis, Missouri 63102
                                          (314) 889-8000

                                          JERRY L. SWITZER, JR. (pro hac pending)
                                          jswitzer@polsinelli.com
                                          150 North Riverside Plaza, Suite 3000
                                          Chicago, Illinois 60606
                                          (312) 873-3626

                                      ATTORNEYS FOR PLAINTIFF
                                      BUSEY BANK

                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
pleading was served by electronic filing in the CM/ECF system of the United States District
Court for the Eastern District of Missouri this 14th day of October, 2020 to all parties requesting
service.


                                             /s/ Michael A. Campbell




                                                6
75085970.1
